 

QUEST RESOURCE CORPORATION

2005 OMNIBUS STOCK AWARD PLAN

RESTRICTED SHARES AWARD AGREEMENT  

 

 

Date of Grant:

 

 

 

Number of Restricted Shares Granted:

 

 

This Restricted Shares Award Agreement (this "Agreement") dated ______________,
2007, is made by and between Quest Resource Corporation, a Nevada corporation
(the "Company"), and ________________ ("Participant").

 

RECITALS:

 

A.          Effective October 14, 2005, the Company established the 2005 Omnibus
Stock Award Plan (the "Plan") under which the Company may grant employees and
non-employee directors of the Company certain equity-based awards.

 

B.           Participant is an employee or non-employee director of the Company
or one of its Subsidiaries and the Company desires to encourage him to own
Shares and to give him added incentive to advance the interests of the Company,
and desires to grant Participant Restricted Shares of the Company under the
terms and conditions established by the Board.

 

AGREEMENT:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

 

1.           Incorporation of Plan. All provisions of this Agreement and the
rights of Participant hereunder are subject in all respects to the provisions of
the Plan and the powers of the Board therein provided. Capitalized terms used in
this Agreement but not defined shall have the meaning set forth in the Plan.

 

2.           Grant of Restricted Stock. Subject to the conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Participant that number of Restricted Shares identified above opposite
the heading "Number of Restricted Shares Granted".

 

3.           Restrictions on Transfer/Period of Restriction. Subject to any
exceptions set forth in this Agreement or in the Plan, the Restricted Shares or
the rights relating thereto may not be sold, transferred, gifted, bequeathed,
pledged, assigned, or otherwise alienated or hypothecated, voluntarily or
involuntarily, prior to the respective vesting dates for the number of
Restricted Shares identified below (the "Vesting Dates"). On the Vesting Dates,
such restriction on transfer shall lapse and the designated Restricted Shares,
if not previously forfeited pursuant to Section 4 below, will become freely
transferable under this Agreement and the Plan, subject

 

--------------------------------------------------------------------------------



only to such further limitations on transfer, if any, as may exist under
applicable law or any other agreement binding upon Participant. Subject to any
exceptions listed in this Agreement or in the Plan, the Restricted Shares
identified below shall become vested in accordance with the schedule set forth
below:

 

 

Anniversary of Date of Grant

 

Number of Restricted Shares Vested

 

 

 

 

 

 

 

 

 

 

shares

 

 

 

 

 

 

 

 

 

shares

 

 

 

 

 

 

 

 

 

shares

 

The Board may, in its sole discretion, accelerate the Vesting Date(s) for any or
all of the Restricted Shares, if in its judgment the performance of Participant
has warranted such acceleration and/or such acceleration is in the best
interests of the Company.

 

4.

Forfeiture Prior to Vesting.

 

(a)         General Rule. Except as provided below in Section 4(c), if
Participant experiences a Termination of Affiliation with the Company or any of
its Subsidiaries before the end of the Period of Restriction for all or a
portion of the Restricted Shares, Participant will thereupon immediately forfeit
all unvested Restricted Shares, and the full ownership of such Restricted Shares
and rights will revert to the Company. Upon such forfeiture, Participant shall
have no further rights under this Agreement. For purposes of this Agreement,
transfer of employment between the Company and any of its Subsidiaries does not
constitute a Termination of Affiliation.

 

(b)         No Vesting Upon Death and Disability. Contrary to Section 5.6(b) of
the Plan, which provides that Restricted Shares will become fully vested upon
Participant's death or Disability, the Restricted Shares granted under this
Agreement will not become fully vested if Participant has a Termination of
Affiliate on account of death or Disability.

 

(c)         Actual or Constructive Termination of Affiliation by the Company.
Notwithstanding Section 4(a), if Participant experiences a Termination of
Affiliation before the end of the Period of Restriction due to the Company's
termination of Participant's employment without "Cause" or due to the
Participant's resignation for "Good Reason" (as the terms "Cause" and "Good
Reason" are defined in Participant's Employment Agreement dated _______________,
2007, or any successor employment agreement between the Company and the
Participant), all restrictions on the Restricted Shares will lapse and cease to
be effective, as of the date of Participant's Termination of Affiliation for
Good Reason or without Cause. For the avoidance of doubt, for purposes of this
Section 4(c), the definitions of "Cause" and "Good Reason" set forth in the Plan
are not applicable.

 

2

 

--------------------------------------------------------------------------------



5.           Certificates. The Restricted Shares shall be issued in the name of
Participant or a nominee of Participant as of the Date of Grant. One or more
certificates representing the Restricted Shares shall bear a legend similar to
the following:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES AND SUBJECT
TO CERTAIN CONDITIONS UNDER THE QUEST RESOURCE CORPORATION 2005 OMNIBUS STOCK
AWARD PLAN AND THE APPLICABLE RESTRICTED SHARES AWARD AGREEMENT PURSUANT TO
WHICH THE SHARES WERE ISSUED. THESE SHARES ARE SUBJECT TO A RISK OF FORFEITURE
AND CANNOT BE SOLD, DONATED, TRANSFERRED OR IN ANY OTHER MANNER ENCUMBERED
EXCEPT IN ACCORDANCE WITH THE TERMS OF SUCH PLAN AND AGREEMENT, COPIES OF WHICH
ARE AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF QUEST RESOURCE
CORPORATION.

6.           Dividends and Voting. Participant is entitled to (i) receive all
dividends, payable in stock, in cash or in kind, or other distributions,
declared on or with respect to any Restricted Shares as of a record date that
occurs on or after the Date of Grant hereunder and before any transfer or
forfeiture of the Restricted Shares by Participant, payable at the same time as
such dividends or distributions are made to the Company's shareholders, and (ii)
exercise all voting rights with respect to the Restricted Shares, if the record
date for the exercise of such voting rights occurs during the Period of
Restriction.

 

7.           Board Authority. Any questions concerning the interpretation of
this Agreement and any controversy which arises under this Agreement shall be
settled by the Board in its sole discretion.

 

8.           Headings. Headings are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

9.           Notice of I.R.C. Section 83(b) Election.   If Participant desires
to make an election under Section 83(b) of the Code relating to the award of
Restricted Shares, Participant shall notify the Company or its delegate of such
election within 30 days of the Date of Grant. Participant shall be solely
responsible for making such an Section 83(b) election and satisfying all notice
and filing requirements under the Code

 

10.         Designation of Beneficiary. Participant may designate a person or
persons to receive, in the event of his death, any Shares resulting from the
vesting of Restricted Shares or other property then or thereafter distributable
relating to such Shares. Such designation may be made either in the space
indicated at the end of this Agreement or in a written instrument delivered to
the Company. If Participant fails effectively to designate a beneficiary, then
the person(s), or trust(s) entitled by will or the laws of descent and
distribution shall be deemed to be the beneficiary of the transfer.

 

3

 

--------------------------------------------------------------------------------



11.        Tax Withholding. To the extent that the grants or vesting of any of
the Restricted Shares granted hereunder may obligate th`e Company to pay
withholding taxes on behalf of Participant, the Company shall have the power to
withhold, or require Participant to remit to the Company, an amount sufficient
to satisfy any such federal, state, local or foreign withholding tax
requirements.

 

12.        Amendment. This Agreement may be amended only by a writing executed
by the parties hereto which specifically states that it is amending this
Agreement.

 

13.        Governing Law. The laws of the State of Oklahoma will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

 

14.         Binding Effect. Except as expressly stated herein to the contrary,
this Agreement will be binding upon and inure to the benefit of the respective
heirs, legal representatives, successors and assigns of the parties hereto.

 

This Agreement has been executed and delivered by the parties hereto effective
the day and year first above written.

 

 

QUEST RESOURCE CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

[NAME]

 

 

Designation of Beneficiary

 

 

 

 

 

(Relationship to Recipient)

 

 

 

 

 

 

(Name of Beneficiary)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State, Zip Code)

 

 

4

 

 